On order of the Court, the Court, on its own motion, amended paragraph 1, part iv, to read as follows:
We turn now to the question whether enforcement of the township’s ordinance amounts to an unconstitutional regulatory taking. As already indicated, that inquiry requires us to consider whether the challenged ordinance substantially advances a legitimate governmental interest and, if so, whether it denies the owners economically viable use of their land. Nollan, supra, 483 US 825. [438 Mich 385, 397-398 (1991).]